Citation Nr: 1714004	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  11-17 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right hip disability, to include as secondary to a service-connected disability.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle ganglion cyst with degenerative joint disease.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Army from August 1973 April 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The left ankle disability was initially assigned a 0 percent (noncompensable) rating, which was increased to 10 percent during the course of the appeal.

The case was remanded in July 2014 for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets that these issues must be remanded again.

With regard to the right hip claim, a VA physician offered an opinion in August 2012 that addressed secondary service connection.  There are two components to secondary service connection; one involves causation and the other involves aggravation.  The rationale used to support the opinion only addresses causation, thus, it is incomplete.  

The Veteran also has not been provided notice on the type of evidence needed to support a claim for secondary service connection.

As for the left ankle disability, the Veteran had an examination in September 2014 to ascertain the severity of the disability.  Recently, however, the United States Court of Appeals for Veterans Claims (Court) found that examinations of musculoskeletal disabilities must comply with the language of 38 C.F.R. § 4.59.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court emphasized that 38 C.F.R. § 4.59 requires that VA examinations, in part, include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing.  The most recent examination does not satisfy these requirements.

Since the case is being remanded, ongoing VA treatment records should also be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the electronic claims file VA treatment records since August 2014.

2.  In accordance with 38 C.F.R. § 3.159 (b), notify the Veteran of the evidence needed to support a claim for secondary service connection.

3.  After the above actions are completed, schedule the Veteran for an appropriate VA examination.  The Veteran's electronic claims file must be made available to the examiner and reviewed in conjunction with the examination.

a) The clinician must conduct a complete examination of the Veteran's left ankle disability and the report must include all complaints, clinical findings, and symptoms.

* The examiner must report on range of left ankle motion and report on loss of motion specifically due to pain and any functional loss during flare-ups.  The examiner is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time, then provide an explanation as to why.

* Evaluation of bilateral joints for comparison is required.  If evaluation of the contralateral joint is not possible or not medically appropriate, please provide an explanation.

* Comment on whether the contralateral joint is uninjured/normal.

* Comment on whether there is pain with weight bearing or non-weight bearing (at rest), and passive or active range of motion.

* If such are not applicable or possible to test, then the examiner should state such along with an explanation.

b) Based on a review of record the clinician must opine on whether the service-connected left ankle disability at least as likely as not (50 percent or better probability) aggravated the right hip disability.

* Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. If aggravation is found, the examiner is asked to state the baseline level of severity of the peripheral neuropathy before the onset of aggravation, and to discuss what level of increase in severity from the baseline was due to the natural progression of the peripheral neuropathy and what level of increase was due to aggravation from his diabetes mellitus.

* The examiner should cite to the medical and competent lay evidence of record and explain the rationale for all opinions given. If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

4.  After ensuring the above development is completed and completing any additional development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




